Citation Nr: 1618308	
Decision Date: 05/06/16    Archive Date: 05/13/16

DOCKET NO.  09-37 007A	)	
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to an initial compensable rating for left ear hearing loss prior to May 7, 2011, and to a rating in excess of 10 percent thereafter.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Charles A. Bates, Associate Counsel


INTRODUCTION

The Veteran served from February 1985 to July 1985, January 2004 to June 2005, June 2007 to October 2007, and April 2013 to October 2015. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which assigned a noncompensable left ear hearing loss disability evaluation effective October 17, 2007.  The Veteran submitted a timely notice of disagreement (NOD) in April 2009 and the RO issued a statement of the case (SOC) in July 2009.  The Veteran subsequently perfected his appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in October 2009.  In February 2010 and March 2010, the RO issued supplemental statements of the case (SSOCs) and the appeal was certified to the Board in April 2010.

In May 2013, the Board remanded the case for additional development.  In an April 2014 rating decision, the RO increased the Veteran's noncompensable left ear hearing loss disability evaluation to 10 percent effective May 7, 2011.  In a December 2015 rating decision, the RO affirmed the evaluation of 10 percent effective May 7, 2011.  See AB v. Brown, 6 Vet. App. 35 (1993). 

The Board notes that the Veteran has paperless, electronic Virtual VA and Veteran Benefits Management System (VBMS) files associated with his claim.  All documents in both databases were viewed in their entirety by the Board.  The Board notes that after the issuance of the April 2014 SSOC, new documents relevant to the Veteran's claim were added to his VBMS and Virtual VA files.  The Agency of Original Jurisdiction (AOJ) will have the opportunity to consider such evidence in adjudicating the claim, on the merits, on remand.
 
This appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Veteran claims that a higher initial rating is warranted for his left ear hearing loss disability, currently evaluated as 0 percent disabling prior to May 7, 2011, and 10 percent disabling thereafter.  

In May 2013, the Board remanded the case, directing the AOJ to obtain and associate with the claims file "any outstanding VA audiological treatment records, to include copies of the results of the VA audiograms performed in November 2007, February 2009, and May 2011 available through the CPRS TOOLS menu."  BVA Remand, 16 (May 31, 2013) (VBMS) (emphasis added).  

The Board notes that in June 2013, audiological treatment records, including VA audiograms, from November 2007, February 2009, and May 2011 were added to the claims file.  See VA Treatment Records, 1-13 (June 17, 2013) (VBMS).  See also VA Treatment Records, 6-7 (May 1, 2014) (VBMS); see also id. at 8-11.

Although the requested audiological treatment records were properly added to the claims file, in compliance with remand directives, the Board notes that the record includes partial private medical treatment from Georgia Regents Medical Center (GR Health); the private medical records reference audiograms likely administered by the private medical provider.  These records were added to the claims file in November 2015, but do not include audiogram reports.  As the results could warrant granting the Veteran's claim for an increased initial rating, the Board finds a remand is necessary to acquire these outstanding private medical records.  38 C.F.R. § 3.159(c)(1) (2015).

In order to best serve the Veteran, the AOJ is specifically directed to obtain any required authorizations and then collect all outstanding audiological treatment and audiogram results from GR Health, and any of his other private (non-VA) medical treatment providers.  Once collected, these documents should be uploaded to the Veteran's claims file.

The AOJ should also give the Veteran another opportunity to provide information and/or evidence pertinent to the claim on appeal, explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2014); but see also 38 U.S.C.A. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide information as to any private audiograms or private treatment for his left ear hearing loss disability, to include GR Health.  

Upon receipt of the requested information and the appropriate releases, the AOJ should contact all identified health care providers, to include GR Health, and request that they forward copies of all outstanding treatment records, clinical documentation, and audiograms pertaining to the treatment of the Veteran, not already of record, for incorporation into the record.  

2.  After completing the above actions, the claim of entitlement to an increased initial rating for a left ear hearing loss disability should be readjudicated.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

